Citation Nr: 0831733	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-40 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision in which 
the RO denied service connection for PTSD and for depression.  
The veteran filed a notice of disagreement (NOD) in June 
2004, and in July 2004 he submitted a timely request for a de 
novo review by a Decision Review Officer (DRO) at the RO.  
However, the RO issued a statement of the case (SOC) in 
September 2004, before the veteran's timely written request 
for de novo review was associated with the claims file.   
Thereafter, the RO issued a supplemental SOC (SSOC) in 
November 2005 reflecting that a de novo review was undertaken 
by a DRO, and the veteran was afforded 60 days to submit a 
substantive appeal.  In light of the above, the veteran filed 
a timely substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2005. 

In an August 2006 letter, the veteran was informed that he 
was scheduled for a Travel Board hearing at the RO in January 
2007.  The Board notes that the veteran was incorrectly 
scheduled for Travel Board hearing instead of a 
videoconference hearing; however, the record indicates that 
on January 22, 2007, the day of the scheduled hearing the 
veteran cancelled this hearing. Under these circumstances, 
the request for Board hearing is deemed withdrawn.  See 38 
C.F.R. § 20.704 (d) (2007).

The Board notes that the veteran was previously represented 
by the American Legion (as reflected in a September 2003 VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative).  In December 2005, the veteran 
submitted a signed VA Form 21-22, appointing the Veterans of 
Foreign Wars of the United States as his representative.  The 
Board recognizes the change in representation.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 
REMAND

The Board's review of the claims file reveals that additional 
RO action on both claims on appeal is warranted.

Initially, the Board notes that connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

In a February 2004 letter regarding his in-service stressors, 
the veteran noted that he and his unit were subject to enemy 
mortar, missile, and rapid fire attacks while stationed at 
Camp Eagle in Phy Bia, about 8 to 10 miles south of Hue.  The 
veteran indicated that about three weeks after arriving in 
Vietnam in September 1969, he was sent north to Camp Eagle.  
He also reported that driving trucks in Vietnam made him 
quite fearful for his life due to land mines, being attacked 
or run over by the enemy, and when driving through villages, 
children would climb onto the truck and they never knew if 
the children were carrying bombs.  The veteran specifically 
identified one the driving routes as one traveling north to 
the DMZ on Highway 1, about 80 miles north of Hue.  The 
veteran also stated that he witnessed corpses lying on the 
sides of the roads, and some of his duties exposed him to 
many dead GI's who died in combat.  Lastly, he reported that 
there was racial tension in his Company, to include an all 
Black hutch being blown up, that he was afraid of being in 
his own Company.  

The Board motes that the veteran's DA Form 20 indicates that 
the veteran served during the Tat 69 Counter Offensive.  
However, the veteran's Military Occupational Specialty (MOS) 
was a recovery specialist, not one specific to combat, and he 
did not receive any awards or decorations indicative of 
participation in combat  Thus, he cannot establish the 
occurrence of claimed in-service stressor on the basis of his 
assertions, alone.  See 38 C.F.R. § 3.304(f).  See also 
38 U.S.C.A. § 1154(b) (West 2002); Marci v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The Board also finds, however, that the veteran has given 
adequate information (type of stressor, unit assignment, and 
date of stressor within a two-month period) for the RO to 
verify his claimed stressors-particularly, of being subject 
to enemy fire at Camp Eagle-through the United .States Army 
and Joint Services Records Research Center (JSRRC).  The 
Board notes that the unit given by the veteran is the 666th 
Transportation Company, which is also noted on his Form DD-
214.  As the RO has not attempted to verify the veteran's 
claimed stressors, the Board finds that the RO should attempt 
to independently verify his claimed stressors through the 
JSRRC and unit histories, as well as any other source, to 
include whether his unit was involved in combat during the 
Tet 69 Counter Offensive.  Any additional action necessary 
for independent verification of the reported stressors, to 
include follow-up action requested by the contacted entity, 
should be accomplished.  If the search for corroborating 
records leads to negative results, the RO should notify the 
veteran of the records that were not obtained, explain the 
efforts taken to obtain them, and describe further action to 
be taken. 

The Board further notes that VA treatment records reflect 
diagnoses of PTSD.  However, in the event that the occurrence 
of any claimed in-service stressor(s) is/are verified, 
medical opinion as to whether any such verified stressor(s) 
is/are sufficient to have resulted in PTSD would be needed to 
resolve the claim.  

Additionally, as regards he claim for service connection for 
depression, where, as here, there is evidence of a current 
disability, (the veteran is diagnosed with major depressive 
disorder and depression, not otherwise specified) VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim).  
See 38 U.S.C.A. § 5103A (d)(2) (West 2002 & Supp. 2008), 38 
C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 
Vet. App.  79 (2006).  The threshold for finding that the 
evidence  "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.
In this case, the medical records relate his depressive 
disorder to his current employment situation and also 
indicate his depressive disorder is triggered by news of the 
current war, which causes him to reflect back on his service 
in Vietnam. 

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist, at a VA medical facility.  
The  veteran is hereby advised that failure to report to the  
scheduled examination, without good cause, may result in a 
denial of the claim(s) for service connection (as the 
claim(s) will be adjudicated on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the  claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VAMC in Little Rock, Arkansas through September 2005.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since September 2005 
from the Little Rock VAMC, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities.

Further, to ensure that all due process requirements are met,  
the RO should also give the veteran another opportunity to 
present  information and/or evidence pertinent to the claims 
for  service connection for PTSD and for depression.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for  response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the  relevant statute to clarify 
that VA may make a decision on a  claim before the expiration 
of the one-year notice period).  The RO should explain how to 
establish entitlement to service connection for PTSD, 
specifically, and request that the veteran furnish any 
pertinent evidence relating to the claimed stressors that the 
RO will be seeking to verify.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38  
C.F.R. § 3.159 (2007).  However, identification of specific  
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should undertake any other notification and/or development 
action required by the VCAA prior to adjudicating the claims 
on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain from the Little 
Rock VAMC all outstanding pertinent 
mental health records of evaluation 
and/or treatment of the veteran, from 
September 2005 to the present. The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file. 

2.  The RO should send to the veteran and  
his representative a letter requesting  
that the veteran provide sufficient 
information, and, if necessary,  
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for PTSD 
and for depression that is not currently 
of record, to include additional evidence 
pertaining to the veteran's alleged in-
service stressor(s).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by  
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken. 

4.  The RO should undertake necessary  
action to attempt to independently verify 
the occurrence of the veteran's alleged 
stressors, through contact with the 
JSRRC.  The RO should provide a summary 
of the veteran's claimed in-service 
stressors-to specifically include the 
claimed the enemy attacks while stationed 
at Camp Eagle.

Any additional action necessary for 
independent verification of the reported 
stressor(s), to include any follow-up 
action requested by the contacted entity,  
should be accomplished.  If the attempt 
to independently verify the stressor(s)  
has negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts  
taken to obtain them, and describe  
further action to be taken.  

5.  Following receipt of a response from 
the JSSRC, and/or any other contacted 
entity, the RO should prepare a report 
detailing the nature of any in-service 
stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the claims file. 
If no claimed in-service stressor has 
been verified, then the RO should clearly 
so state so in its report and proceed 
with the development requested in 
paragraph 6.

6.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity,  the RO should arrange for the 
veteran to undergo VA examination, by a 
psychiatrist, at a VA medical facility.  
The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all findings 
made available to the examiner, prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The psychiatrist should clearly identify 
all current psychiatric disability(ies).

If PTSD is diagnosed, and the occurrence 
of any claimed in-service stressor(s) 
is/are verified, the psychiatrist must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

For each diagnosed psychiatric disability 
other than PTSD, to include depression, 
if appropriate, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
such disability is the result of disease 
or injury incurred in or aggravated by 
the veteran's military service. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998). 

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for PTSD and for 
depression in light of all pertinent 
evidence and legal authority. 

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an  
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate  
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

